Order unanimously reversed, without costs, and matter remitted to Monroe County Family Court for further proceedings, in accordance with the following memorandum: The court erred in dismissing the neglect petition without hearing the testimony of two witnesses named in the petition, one of whom had been subpoenaed and had agreed to appear and the other of whom was in the hospital and for that reason unable to attend. We note that the guardian ad litem appointed for the infant opposed dismissal of the petition and suggested a continuance so that the witnesses could be produced. Inasmuch as this hearing involved the health, safety and welfare of a young child, it was an abuse of the court’s discretion not to grant a reasonable continuance (see Family Ct Act, §1048; CPLR 4402). (Appeal from order of Monroe County Family Court—dismiss neglect action.) Present —Hancock, Jr., J. P., Schnepp, Callahan, Doerr and Witmer, JJ.